DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 are is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a belt unit comprising a belt (a product), “wherein a surface potential of the first surface of the belt is a voltage of not more than 20 volts, 0.1 seconds after an application of a voltage of 6000 volts” (process of using the product).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 2173.05(p)).

Additionally, a measurement of surface potential is dependent on experimental conditions and environmental factors in which the measurement is taken (e.g., temperature, humidity, and time that the voltage is applied).  None of these conditions and factors are set forth in claim 1.
Further, it is not clear if “0.1 seconds after an application of a voltage of 6000 volts” means that the application of the 6000 V continues for 0.1 seconds, or perhaps ceasing or changing the voltage starts the clock. 
As the metes and bounds of claim 1 cannot be ascertained with certainty, claim 1 is rendered indefinite.  
Claims 2-14 are indefinite at least due to their dependence upon claim 1.
Regarding claims 5-7, these claims recite particular values for surface resistivity without setting forth any experimental conditions or environmental factors which would affect measurements of surface resistivity.  As such, claims 5-7 are rendered indefinite.
For examination purposes, the claims will be interpreted as best as one is able.

Note: The following rejections are based upon the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2012/0315067) in view of Sawai (US 2009/0148201).
Regarding claim 1, Takahashi teaches a belt unit (see Fig. 1) comprising: 
an endless belt 22 including a first (outer) surface and a second (inner) surface opposite to the first surface (see Fig. 1); and 
a drive roller in contact with the second surface and configured to drive the endless belt (¶ 41).
Takahashi does not explicitly teach wherein a surface potential of the first surface of the belt is a voltage of not more than 20 volts, 0.1 seconds after an application of a voltage of 6000 volts.
Sawai teaches measuring attenuation characteristics for a similar belt 201 (Fig. 2), which includes applying a voltage and measuring the surface potential at various points in time after a voltage has been applied, under conditions described in ¶¶ 136-140.  Fig. 6 teaches that different volume resistivity values in belts yield different attenuation rates.  Further, Fig. 8 shows the relationship between volume resistivity and surface potential of the belt measured at an attenuation time point of 1 second.  This teaches that if the volume resistivity is too low at that time, then the surface potential is too low to generate a sufficient electric field for image transferability(¶ 142).  Conversely, too high of a volume resistivity at that time will result in a potential which is too high and will create afterimages due to residual charge (¶ 142). In other words, the volume resistivity is a result-effective variable which directly affects attenuation rates and image forming.
Utilizing the teachings of Sawai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the belt of Takahashi to 
Regarding claim 2, modified Takahashi teaches the belt unit according to claim 1, wherein the belt includes a first layer provided on a side of the first surface in a thickness direction of the belt and a second layer provided on an opposite side of the first surface in the thickness direction (Takahashi Figs. 2A-2B, ¶ 43; the belt comprises two layers: a substrate and a high-resistivity layer).
Regarding claim 3, modified Takahashi teaches the belt unit according to claim 2, wherein the first layer and the second layer are substantially the same resin (Takahashi ¶ 53).
Regarding claim 4, modified Takahashi teaches the belt unit according to claim 2, wherein the first layer comprises a first resin, and the second layer comprises a second resin different from the first resin (Takahashi ¶ 55).
Regarding claim 5, modified Takahashi teaches the belt unit according to claim 2, wherein a surface resistivity of the first layer (high-resistivity layer) is not less than a surface resistivity of the second layer (substrate) (Takahashi ¶ 53).
Regarding claim 6, modified Takahashi teaches the belt unit according to claim 2, wherein the following equation (2) is satisfied, where a surface resistivity of the 31ODC.047.0290.NPsecond layer (substrate) is referred to as ρs2 (ρs sub):
9.8 log Ω/□  ≤  ρs2  ≤  11.3 log Ω/□               (2).
See Takahashi TABLE 1-3; belts A, C, F, M, and N have surface resistivity values (ρs sub) of the second layer/substrate within the claimed range, specifically values of 11.25 and 10.52 log Ω/□.  Although other belts G-L have resistivity values in the claimed ranges, those belts are considered to be comparative examples which yielded unacceptable results.) 
Takahashi fails to explicitly teach wherein the following equation (1) is satisfied, where a surface resistivity of the first layer (high-resistivity layer) is referred to as ρs1
9.4 log Ω/□  ≤  ρs1  ≤  11.6 log Ω/□               (1).
However, Takahashi teaches that a difference (ρs high - ρs sub) between surface resistivity values of the first layer (high-resistivity) and second layer (substrate) ideally ranges from 0.3 to 2.5 log Ω/□ (¶ 44).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the belt of Takahashi such that such that the difference between the surface resistivity of the first and second layers fall within the range from 0.3 to 2.5 log Ω/□.  In making this modification to Takahashi’s belts A, C, F, M, and N, the lower end of the difference would yield belts having a surface resistivity of the first layer within equation (1).  One would have been motivated to make this modification in order to prevent production of white spots and residual images (Takahashi ¶ 44).
Regarding claim 7, modified Takahashi teaches the belt unit according to claim 5, but does not explicitly teach wherein a difference Δρs between the surface resistivity of the first layer and the surface resistivity of the second layer satisfies the following equation (3):
0.1  ≤  Δρs  ≤  0.3               (1).
Takahashi teaches that a difference (ρs high - ρs sub) between surface resistivity values of the first layer (high-resistivity) and second layer (substrate) ideally ranges from 0.3 to 2.5 log Ω/□ (¶ 44), which overlaps the claimed range at an endpoint (0.3).

Regarding claim 8, modified Takahashi teaches the belt unit according to claim 2, wherein the thickness of the first layer (substrate) is not less than 30 µm and not more than 80 µm, and the thickness of the second layer (high-resistivity layer) is not less than 30 µm and not more than 50 µm.  (See TABLE 1-2 of Takahashi, belt A has a first layer (i.e., high-resistivity layer) thickness of 32.0 µm and a second layer (i.e., substrate) thickness of 59.0 µm, which is the result of the total thickness 91.0 µm minus the thickness of the high-resistivity layer 32.0 µm.)
Regarding claim 9, modified Takahashi teaches the belt unit according to claim 2, wherein at least one of the first layer and the second layer includes therein a plurality of cavities (Takahashi ¶ 97; the inner circumferential surface is sand blasted to have a roughness Ra of from 0.2 to 0.4 µm, and therefore contains peaks and valleys, i.e., cavities).  
Regarding claim 10, modified Takahashi teaches the belt unit according to claim 1, wherein the thickness of the belt is not less than 60 µm and not more than 130 µm (see Takahashi TABLE 1-2; belt A has a total thickness of 91.0 µm).
Regarding claim 11, modified Takahashi teaches the belt unit according to claim 1, wherein the first surface is an outer circumferential surface of the belt and the second surface is an inner circumferential surface of the belt (supra; see claim 1).
Regarding claim 12, modified Takahashi teaches the belt unit according to claim 1, wherein the belt 22 comprises an intermediate transfer belt to which a developer image is to be transferred from an image formation unit 12/13/20BK/21BK (Takahashi Fig. 1, ¶¶ 113-115).
Regarding claim 13, modified Takahashi teaches the belt unit according to claim 1, wherein the belt 22 comprises a conveyance belt that conveys a medium P thereon to which a developer image is to be transferred from an image formation unit 12/13/20BK/21BK (Takahashi Fig. 1, ¶¶ 113-115; medium P is conveyed on belts 22 and 50 at roller 60 during secondary transfer).
Regarding claim 14, modified Takahashi teaches an image formation apparatus 10 comprising the belt unit according to claim 1 (Takahashi Fig. 1, ¶ 113).
Regarding claim 15, modified Takahashi teaches an image formation apparatus 10 comprising: an image formation unit 12/13/20BK/21BK that forms a developer image (Takahashi Fig. 1, ¶¶ 113-115); and the belt unit according to claim 1, such that the developer image is to be transferred from the image formation unit to the belt of the belt unit (Takahashi Fig. 1, ¶¶ 113-115). 
Regarding claim 16, modified Takahashi teaches an image formation apparatus 10 comprising: an image formation unit 12/13/20BK/21BK that forms a developer image (Takahashi Fig. 1, ¶¶ 113-115); and the belt unit according to claim 1, such that the belt of the belt unit is configured to convey a medium P thereon to which the developer image is to be transferred from the image formation unit (via the belt 22) (Takahashi Fig. 1, ¶¶ 113-115; medium P is conveyed on belts 22 and 50 at roller 60 during secondary transfer).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshioka (US 2014/0341620) is cited for teaching a belt having surface resistivity values of two layers within Applicant’s claimed ranges.
Iida et al. (US 2014/0178111) is cited for teaching that different testing methods yield different surface resistivity results.
Omori et al. (US 2017/0242372) is cited for teaching a belt member that may be utilized in an image forming apparatus as an intermediate transfer belt or as a transport belt for conveying a recording medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852